                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )
                                          )              Criminal Action No. 2017-0001
PATRICIA HENRY and PHIONA A. HENRY, )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Meredith J. Edwards, Esq.,
St. Thomas, U.S.V.I.
       For the United States

Gabriel J. Villegas, Esq.,
St. Thomas, U.S.V.I.
       For Defendant Patricia Henry

                               MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant Patricia Henry’s (“Defendant” or

“Henry”) “Amended Motion to Suppress Statements” (Dkt. No. 66) (“Amended Motion to

Suppress”); the Government’s “Response to Defendant’s Motion to Suppress Statements” (Dkt.

No. 77); the testimony at the suppression hearing; Defendant’s supplemental memorandum and

the exhibits attached thereto (Dkt. No. 107); and the Government’s supplemental response (Dkt.

No. 109). For the following reasons, the Court will deny Defendant’s Amended Motion to

Suppress.

                                    I.     BACKGROUND

       On January 12, 2017, the Government filed an Indictment against Defendants Patricia

Henry and Phiona Henry. (Dkt. No. 1). The eleven-count Indictment charged Defendant with one
count of Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 286. 1 Id. at 2.

       According to the Indictment, from 2010 through 2013, Defendants participated in a scheme

to steal money from the United States Treasury by fraudulently obtaining federal income tax

refunds. Id. at 3. Defendants allegedly acquired personal information (i.e., name, social security

numbers, and dates of birth) from numerous individuals—some without their knowledge or

consent—and, using this information, caused income tax returns from 2009-2012 to be

electronically filed with the Internal Revenue Service (“IRS”) on these individuals’ behalf. Id.

Defendants allegedly falsified information on these tax returns in order to claim refunds to which

they were not entitled. Id. Defendants then designated bank accounts that they had procured to

receive these refunds, withdrew the amounts, and spent the money by either using a debit card or

transferring the amounts to another account for their personal use. Id. at 5. As a result of the

scheme, Defendants allegedly received over $100,000 in illegal tax refunds. Id. This includes 11

tax returns for which refunds totaling $71,517.00 were deposited into an account owned by Phiona

Henry and subsequently withdrawn. 2 Id. at 3-4.

       At the suppression hearing, Stephen Wagner (“Wagner”), a former Special Agent with IRS

Criminal Investigation, testified. The following facts emerged from the record established at the




1
  In Defendant’s Amended Motion to Suppress, she claims she was also charged with Aggravated
Identity Theft in violation of 18 U.S.C. § 1028A in Count 12. (Dkt. No. 66 at 1). However, a review
of the Indictment reveals that a Count 12 does not exist. Instead, Defendant’s daughter, Phiona
Henry, was charged in the Conspiracy count as well as in the other ten counts (i.e., Counts 2-5
“Theft of Government Money,” in violation of 18 U.S.C. § 641; and Counts 6-11, “Aggravated
Identity Theft,” in violation of 18 U.S.C. § 1028A(a)(1)). (Dkt. No. 1 at 6-8).
2
 Another $54,239 in tax refunds from false tax returns were allegedly claimed by Defendants but
were not paid out. (Dkt. No. 1 at 4).


                                                  2
suppression hearing. 3

        Wagner’s investigation into Henry began in 2013, when he received a tip from Andrea

Ferdinand. The latter had contacted the Virgin Islands Bureau of Internal Revenue alleging that

Henry had stolen her identity and had fraudulently filed a tax return with the federal government

on her behalf. Wagner and other agents conducted several meetings with Ms. Ferdinand during the

investigation and interviewed other individuals who also allegedly had tax returns fraudulently

filed in their names by Defendants.

        Sometime in early July 2015, 4 Wagner telephoned Henry. During the call, Wagner

identified himself as a Special Agent with IRS Criminal Investigation, informed Henry that he was

working on an investigation involving tax returns, and advised that he needed to speak with her in

person if she were willing. Wagner testified that the two of them “mutually” agreed to meet in

person in the parking lot of an elementary school near Henry’s house—a location which Wagner

initially said he suggested. 5




3
   The Court bases the background factual discussion in this section on the record established at
the suppression hearing. Unless otherwise specifically indicated, the facts recounted herein come
from the testimony of former Special Agent Wagner. The Court provides this information solely
for the purposes of this pretrial motion, ever mindful that Defendant Patricia Henry is presumed
innocent until proven guilty. Most of the facts discussed herein are alleged, but at this stage not
conceded or proven beyond a reasonable doubt to the factfinder.
4
   Wagner could not recall the exact date of the telephone call. He also was not able to recall
whether the meeting with Henry occurred the same day as his telephone call or whether it occurred
a few days later.
5
  Wagner testified that while he did not offer to meet with Henry at her house, he did not deny it
as an option either. Wagner stated that he preferred not to meet at Henry’s house because Henry
lived in a dangerous neighborhood for law enforcement, and he cited recent instances of shootings
involving police officers.


                                                3
       On July 6, 2015, Henry and Wagner met in person at the school’s parking lot. 6 Wagner

confirmed that, by this point, Henry was a “subject of an investigation” for her alleged involvement

in filing false tax returns. Wagner was accompanied by Special Agent Janine Claxton (“SA

Claxton”) from the Virgin Islands Bureau of Investigation. Both officers were dressed in plain

clothes and their firearms were concealed throughout the interview.

       Upon meeting Henry, Wagner showed her his badge and credentials; told her who he was;

introduced SA Claxton; and informed Henry that she was not under arrest and that she was free to

leave whenever she wanted. Wagner also told Henry that he and SA Claxton were just there to ask

her questions. At the hearing, Wagner stated that, if Henry had chosen to end the interview, he

would have allowed her to leave and they would have “gone their separate ways.”

       Wagner then proceeded to interview Henry about several tax returns that were filed in her

name, showing her documents and combing over the personal information listed on the forms. The

tone of the interview was described by Wagner as conversational and the atmosphere as “fairly

casual.” In fact, according to Wagner, at one point during the meeting, a young female—who

Wagner posited may have been one of Henry’s daughters or granddaughters—came to speak and

stand with her.

       Wagner estimated that the meeting may have lasted about an hour and 45 minutes. He

confirmed that the entirety of the interview took place in front of his vehicle in the parking lot, and

that he and SA Claxton stood “about a foot away” from Henry—close enough to show her

documents. When questioned about the weather on the day of the meeting, Wagner said he did not

remember. However, Wagner testified that Henry never asked to take a break or “acted like she



6
 Wagner testified that the parking lot was close enough to Henry’s home that she walked over to
meet him.


                                                  4
needed or wanted to” take one, nor did Henry ever ask Wagner to conduct the interview inside his

vehicle which had air conditioning, nor did he offer to do so. 7

       According to Wagner, during the interview, Henry did not appear to have a mental or

physical disability or appear to be under the influence of drugs or alcohol. When asked by defense

counsel whether he knew what Henry did for a living and whether it was “menial” work, Wagner

stated only that he knew Henry sold snacks and cooked, but he had no knowledge about her

educational background. Wagner further stated that Henry displayed no difficulty addressing the

questions he asked during the interview and provided appropriate answers to his inquiries. Finally,

Wagner testified that at no point during the interview were threats made against Henry, nor was

her ability to leave blocked by the agents in any way. Wagner further testified that he and SA

Claxton were by no means “pinning” Henry between themselves or the vehicle, or in any way

“preclud[ing] her from leaving” the interview. It is undisputed that Wagner did not read Henry

her Miranda rights prior to the interview.

       Henry’s motion seeks to suppress the statements she made during the July 6, 2015

interview with Wagner and SA Claxton. Henry argues that the statements she made to law

enforcement must be suppressed because they were taken while “she was placed in custody and

questioned without being read her Miranda rights.” (Dkt. No. 66 at 2; Dkt. No. 107 at 9-10). Thus,

according to Defendant, her “statements were obtained in violation of her privilege against self-

incrimination, her right to counsel as guaranteed by the Fifth and Sixth Amendments, and the

Supreme Court’s holding in [Miranda].” (Dkt. No. 66 at 2). Defendant further argues that “any




7
  When asked by defense counsel whether Wagner offered Henry any water, Wagner stated he did
not do so because he did not have any water to offer, and that Henry, on her part, never asked for
a break.
                                                 5
statements, admissions, or confessions were also involuntary and made in violation of the Due

Process Clause of the Fifth Amendment.” Id. at 3.

       In opposition, the Government contends that “there is simply no basis from the record to

conclude that the circumstances were such that [] Henry was the subject of custodial interrogation”

implicating Miranda, and that Henry’s “incriminating statements” were made voluntarily. (Dkt.

No. 109 at 10). 8

                          II.     APPLICABLE LEGAL PRINCIPLES

       The Fifth Amendment’s Self-Incrimination Clause provides: “No person . . . shall be

compelled in any criminal case to be a witness against himself.” U.S. Const., amend. V. In Miranda

v. Arizona, the Supreme Court held that “the prosecution may not use statements, whether

exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it

demonstrates the use of procedural safeguards effective to secure the privilege against self-

incrimination.” 384 U.S. 436, 444 (1966). The “procedural safeguards”—commonly known as

Miranda warnings—require that a suspect be advised prior to questioning that:

               [H]e has the right to remain silent, that anything he says can be used against him in
               a court of law, that he has the right to the presence of an attorney, and that if he
               cannot afford an attorney one will be appointed for him prior to any questioning if
               he so desires.

Alston v. Redman, 34 F.3d 1237, 1242 (3d Cir. 1994) (quoting Miranda, 384 U.S. at 479).

Miranda’s holding is based on a recognition that “interrogation in certain custodial circumstances



8
  In her Amended Motion to Suppress, Defendant also sought the suppression of certain bank and
tax records, contending that “[t]he illegally obtained statements were used to secure additional
evidence, including [her] bank and tax records,” and thus this evidence must be suppressed as
“’fruit of the poisonous tree’ of the Fifth Amendment violation.” (Dkt. No. 66 at 3). However,
during the hearing, it was revealed that, in the course of his investigation—and separate and apart
from his meeting with Henry—Wagner had requested grand jury subpoenas for Henry’s bank and
tax records prior to interviewing Defendant. (Dkt. No. 105 at 24-25). The Court therefore finds
that the premise of Henry’s argument has been negated, thereby rendering the argument meritless.
                                                 6
is inherently coercive,” and suspects must therefore be “specifically informed of [their] Miranda

rights and freely decide[] to forgo those rights” to ensure that the right against compulsory self-

incrimination is preserved. New York v. Quarles, 467 U.S. 649, 654 (1984). Miranda warnings are

required whenever a suspect has been (1) “taken into custody” and (2) subject to “interrogation”

by the Government. Steigler v. Anderson, 496 F.2d 793, 798 (3d Cir. 1974); United States v.

Dupree, 617 F.3d 724, 731 n.7 (3d Cir. 2010) (plurality opinion). “[T]he presence of both a

custodial setting and official interrogation is required to trigger Miranda warnings, therefore, in

the absence of one or the other, Miranda is not implicated.” Gov’t of Virgin Islands v. Christopher,

990 F. Supp. 391, 395 (D.V.I. 1997); see also Alston, 34 F.3d at 1244 (same); United States v.

Mattox, 2018 WL 3622777, at *3 (M.D. Pa. July 30, 2018) (same); United State v. Mejia, 2016

WL 7191630, at *19 (D.V.I. Dec. 10, 2016) (same); Booker v. United States, 2010 WL 2985982,

at *12 (D.N.J. July 26, 2010) (same).

       A suspect is “in custody” when “there is a formal arrest or restraint on freedom of

movement of the degree associated with a formal arrest.” United States v. Leese, 176 F.3d 740,

743 (3d Cir. 1999) (internal citation and quotation marks omitted). “[T]he determination of custody

is an objective inquiry (that is, what a reasonable person would believe)” in which courts ask “first,

what were the circumstances surrounding the interrogation; and second, given those

circumstances, would a reasonable person have felt that he or she was not at liberty to terminate

the interrogation and leave.” United States v. Jacobs, 431 F.3d 99, 105 (3d Cir. 2005) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 663 (2004) (internal quotations omitted) (emphasis

removed)). In order to conclude that a person who has not been arrested is in custody, “‘something

must be said or done by the authorities, either in their manner of approach or in the tone or extent

of their questioning, which indicates that they would not have heeded a request to depart or to



                                                  7
allow the suspect to do so.’” United States v. Willaman, 437 F.3d 354, 359 (3d Cir. 2006) (quoting

Steigler,496 F.2d at 799 (internal quotations omitted)). “[T]he relevant environment [must]

present[] the same inherently coercive pressures as the type of station house questioning at issue

in Miranda.” United States v. Arena, 629 F. App’x 453, 457 (3d Cir. 2015) (quoting Howes v.

Fields, 565 U.S. 499, 509 (2012)). Custody determinations for Miranda purposes are “made on a

case-by-case basis” by considering “the totality of the circumstances.” United States v.

Killingsworth, 118 F. Appx. 649, 650 (3d Cir. 2004) (citing Stansbury v. California, 511 U.S. 318,

325 (1994)).

       The second prong of the Miranda analysis requires that the defendant be interrogated by

the government. An “interrogation” has been defined as “(a) conduct intentionally designed to

evoke a confession, as well as (b) any conduct an officer should reasonably have foreseen would

elicit an inculpatory response.” United States v. Bonner, 469 F. App’x 119, 126 (3d Cir. 2012)

(citing Rhode Island v. Innis, 446 U.S. 291, 301 (1980)).

       It has been recognized by the Supreme Court that, under certain circumstances,

“noncustodial interrogations may . . . be characterized as [involuntary].’” United States v. Swint,

15 F.3d 286, 289 (3d Cir. 1994) (quoting Beckwith v. United States, 425 U.S. 341, 347-48 (1976)).

Thus, where a defendant challenges the voluntariness of a statement under the Due Process Clause

of the Fifth Amendment, the government retains the burden of proving, “by a preponderance of

the evidence, that a challenged statement was voluntary.” Jacobs, 431 F.3d at 108.

       “A statement is given voluntarily if, when viewed in the totality of the circumstances, it is

the product of an essentially free and unconstrained choice by its maker.” Id. (citing Schneckloth

v. Bustamonte, 412 U.S. 218, 225 (1973)). Accordingly, a confession will not be found involuntary

unless “it was the product of police overreaching.” Swint, 15 F.3d at 289 (internal citation and



                                                8
quotation marks omitted); see also Jacobs, 431 F.3d at 108 (“A necessary predicate to a finding

of involuntariness is coercive police activity.”) (citing Colorado v. Connelly, 479 U.S. 157, 167

(1986)). Further, there must also be a “causal connection between the police conduct and the

confession.” Id. Statements made to law enforcement that are involuntary are inadmissible as

evidence. Jacobs, 431 F.3d at 108 (citing Schneckloth, 412 U.S. at 225-26).

                                        III.    DISCUSSION

       A.      Custodial Interrogation

       The question here is whether Henry was subject to a custodial interrogation during the July

6, 2015 meeting, thereby necessitating the issuance of Miranda warnings. Based on the totality of

the circumstances, the Court finds that Henry was not “in custody” under Miranda, and therefore

the absence of Miranda warnings did not result in a violation of Henry’s constitutional rights.

       In order to invoke Miranda’s exclusionary rule, the statement must have been obtained

during a custodial interrogation. Innis, 446 U.S. at 299-300; United States v. Mesa, 638 F.2d 582,

584 (3d Cir.1980) (“Miranda warnings are designed to protect against the evils of ‘custodial

interrogation,’ and they are not intended to unduly interfere with a proper system of law

enforcement or to hamper the police’s traditional investigatory functions.”). While the Court

agrees that an interrogation occurred here, the Court concludes that Henry was not in custody

during her interview with law enforcement.

       The critical issue in assessing custody is whether, “in light of the objective circumstances

of the interrogation, a reasonable person [would] have felt he or she was not at liberty to terminate

the interrogation and leave.” Howes, 565 U.S. at 509 (internal citations and quotation marks

omitted). The Third Circuit has identified several factors that courts should weigh in determining




                                                 9
whether an individual is “in custody” during questioning for purposes of the Miranda analysis.

These include:

                 (1) whether the officers told the suspect he was under arrest or free to leave; (2) the
                 location or physical surroundings of the interrogation; (3) the length of the
                 interrogation; (4) whether the officers used coercive tactics such as hostile tones of
                 voice, the display of weapons, or physical restraint of the suspect’s movement; and
                 (5) whether the suspect voluntarily submitted to questioning.

Willaman, 437 F.3d at 359-60. Courts should also consider “the information known by the

officer[s] concerning the suspect’s culpability,” Jacobs, 431 F.3d at 105 (citing Steigler, 496 F.2d

at 799), and “whether the officer[s] revealed [their] belief that the suspect was guilty.” Id. (citing

Stansbury, 511 U.S. at 325).

       With regard to the first Willaman factor, Henry herself concedes that Wagner

unequivocally told her that she was not under arrest and that she was free to leave whenever she

wanted. (Dkt. No. 107 at 5-6). In addition to testifying that he told Henry that she was not under

arrest and that she was free to leave, Wagner confirmed that if Henry had chosen to end the

interview, they would have just “gone their separate ways.” Thus, this factor weighs against a

finding of custody. Willaman, 437 F.3d at 360 (finding defendant was not in custody when the

latter was told twice by law enforcement that he was free to leave); see also United States v.

McFall, 2012 WL 194078, at *5 (W.D. Pa. Jan. 19, 2012) (finding, inter alia, that the fact

defendant was told he was free to leave if he did not want to answer any questions and that he was

not under arrest weighed in favor of finding that the interrogation was noncustodial).

       Henry claims, however, that since Wagner considered Henry as the “subject” of his two-

year criminal investigation by the time they met in person at the parking lot and “believed [that]

she was guilty of a crime,” this inevitably “creat[ed] the kind of atmosphere of significant restraint

that triggers Miranda and vice versa.” (Dkt. No. 107 at 5) (internal citation and quotation marks



                                                   10
omitted). Further, because “Wagner had yet to meaningfully connect [] Henry to any alleged

fraudulent returns beyond the mere accusation of others, the risk that he would ‘bear down’ in

search of a confession [from her] was high.” Id.

       The Court dismisses Henry’s argument here because any suspicion or belief on Wagner’s

part is not determinative of a finding of a custodial interrogation under Miranda. The Supreme

Court has emphasized that “the initial determination of custody depends on the objective

circumstances of the interrogation, not on the subjective views harbored by either the interrogating

officers or the person being questioned.” Stansbury, 511 U.S. at 323. The only instance when an

officer’s subjective belief is of any significance to a custody determination is when the officer

“convey[s], by word or deed, to the individual being questioned” his or her suspicions about the

latter’s culpability, and by doing so, “affected how a reasonable person in that position would

perceive his or her freedom to leave.” Id. at 325. This did not occur here.

       The Court similarly finds no merit in Henry’s argument that by showing her the tax returns

Wagner impermissibly conveyed his belief that Henry was guilty, thus “securing her admission

that she had allegedly included false information in the filings.” (Dkt. No. 107 at 5). There is no

evidence in the record that Wagner, at any point, accused Henry of any crime. Further, because

Henry was informed from Wagner’s initial call to her that he was working on an investigation

involving tax returns, the showing of the tax returns to her did not impermissibly convey anything.

Moreover, the showing of the tax returns to Henry does not negate the fact that Henry could have

stopped the interview and left. 9 Thus, under the totality of the circumstances, the Court does not



9
  While Henry concedes that she was told she was free to leave the meeting with Wagner, she
argues that this information was provided to her only after she had left the safe confines of her
home and commenced the interview in the parking lot. (Dkt. No. 107 at 6). Henry also contends
that the fact that Wagner “never reminded [][ Henry she was free to leave during the lengthy
interview,” is relevant in determining custody. Id. The Court finds these arguments unavailing.
                                                11
find that Wagner’s conduct would have led a reasonable person to believe that she was not free to

terminate the interview, particularly when she was told that she could do so at any time.

       The second factor, which concerns the location or physical surroundings of the

interrogation, also weighs against a finding of custody. In Willaman, the Third Circuit found that

“[w]hen a person is questioned on his own turf . . . the surroundings are not indicative of the type

of inherently coercive settings that normally accompanies custodial interrogation.” 437 F.3d at

360. Henry argues that because the interview was not in her home, i.e., her turf, this should weigh

in favor of a finding of custody. (Dkt. No. 107 at 7).

       There is of course no requirement that an interview be conducted at a subject’s home or at

a location chosen by the subject in order for it to be noncustodial. Although the meeting between

Henry and the agents did not occur at her home, the record shows that it was at a location that both

Henry and Wagner agreed upon 10 and the parking lot was, as pointed out by the Government, “in

an area familiar to [Henry].” (Dkt. No. 109 at 7). Indeed, the record shows that the parking lot was

close enough to Henry’s house that she walked over to meet Wagner. Moreover, throughout her

interaction with the agents, Henry was surrounded by an open public lot—unrestrained,

unencumbered, and free to leave and return to her home if she so desired. Accordingly, this second

factor weighs against a finding of custody.

       With regard to the third factor, the length of Henry’s interrogation does not evince a



The record shows that Wagner told Henry the meeting was voluntary during the telephone call
prior to the meeting. Then, Wagner told Henry in person at the meeting that she was free to leave
the interview. Nothing more is required.
10
   The Court finds inconsequential Defendant’s argument that, despite Wagner’s testimony that
both he and Henry “mutually agreed” upon the location, it was Wagner who ultimately exercised
his choice and had Henry meet him there. (Dkt. No. 107 at 6-8). Regardless of who came up with
the location, it does not negate the fact that Henry ultimately agreed to meet Wagner at the location.


                                                 12
custodial situation. The record shows that the interview was a little under two hours. Since “courts

have found interrogations lasting anywhere from one and one-half to seven hours to be non-

custodial,” Killingsworth, 118 F. App’x at 651-52 (listing cases), the length of the interview here

does not weigh in favor of a finding of custody.

       Henry urges the Court to take judicial notice of the temperature that day, 11 arguing that an

almost two-hour meeting under a hot sun caused Henry’s interview to “occur[] under

uncomfortable conditions,” and the fact that neither agent offered Henry any water rendered her

encounter with the agents custodial in nature. (Dkt. No. 107 at 8). The Court does not find any

merit to these arguments. An allegedly “uncomfortable” condition for Henry—assuming that it

was, in fact, uncomfortable—does not necessarily translate into one that “is inherently coercive,”

Quarles, 467 U.S. at 649, and reminiscent of “the type of station house questioning at issue in

Miranda.” Arena, 629 F. App’x at 457. Even if the Court were to take judicial notice of the

temperature, this would not alter the Court’s conclusion that the third factor weighs against a

finding of custody. Among other things, there was no evidence that Henry in any way exhibited

any physical discomfort during the meeting. Henry never asked for a break or indicated in any way

that she wanted one, nor did she indicate that she was hot, thirsty, or unable to continue with the

interview. There was also no evidence that Henry ever asked Wagner to move the interview to

another location to escape the heat. As discussed above, “the custody determination is ‘an objective

inquiry (that is, what a reasonable person would believe) based on the circumstances of the

interrogation.’” Jacobs, 431 F.3d at 105. Considering all the circumstances here—including the




11
  In her supplemental briefing, Henry attached as Exhibit B “Documentation from the National
Oceanic and Atmospheric Administration,” showing that the temperature in St. Croix on July 6,
2015 hovered between a minimum of 78 degrees and a maximum of 91 degrees.
                                                13
freedom that Henry was afforded to leave if she chose—the Court concludes that the summer heat

does not tip the balance in favor of a finding of custody for the length of the interrogation factor.

       Turning to the fourth factor, the record does not support a finding that the officers used

coercive tactics such as hostile tones of voice, the display of weapons, or physical restraints during

their encounter with Henry. Wagner testified that he and SA Claxton did not brandish their

weapons. Wagner also testified that his tone was conversational as he interviewed Henry and that

the meeting’s atmosphere was “fairly casual,” indicating that, at one point, Henry’s young relative

came over and spoke with her. Further, Wagner stated that neither he nor SA Claxton made Henry

feel like she was “pinned” in to where she was standing. He reported standing about a foot away

from her when he was showing her documents. United States v. Savage, 677 F. Supp. 2d 756, 763

(E.D. Pa. 2009) (finding defendant was not in custody where defendant, among other things, was

not verbally or physically restrained by officers, the parties were in a residential hallway, the

officers did not raise their voices, display their weapons or block defendant’s movements). Thus,

there was no evidence that Henry was physically restrained in any way. In sum, this factor weighs

against a finding of custody.

       With regard to the final Willaman factor, the Court finds that Henry’s encounter with the

agents was consensual. Wagner testified that when he first called Henry, he informed her that he

was a Special Agent with the IRS Criminal Investigation working on an investigation involving

tax returns, and that he needed to talk to her in person if she was willing. Henry agreed, and she

and Wagner met at the elementary school’s parking lot. At the interview, Henry was told that she

was not under arrest and that she was free to leave. She nonetheless chose to stay and answer

Wagner’s questions, and then left freely at the end of the interview. These factors indicate a

consensual encounter.



                                                 14
       Henry argues, however, that the interview constituted a custodial interrogation because she

“was questioned in detail about alleged criminal behavior,[] . . . by an agent with special training

in interviewing and interrogation techniques,” while she “was shown incriminating documents”

and while at least one officer questioning her wore a weapon during the interview. (Dkt. No. 107

at 8-9). Even assuming all of these facts are true, under the circumstances here, they are of no

import for purposes of the custody determination. In addition to the facts already noted above in

connection with this final Willaman factor, the record shows that there was no drawing or

brandishing of weapons. Nothing in the record indicates that the encounter “involved the type of

physical intimidation or psychological coercion which would render [Defendant’s] statements

involuntary.” Killingsworth, 118 F. App’x at 652 (citing Arizona v. Fulminante, 499 U.S. 279

(1999) and Schneckloth, 412 U.S. at 225. Further, there is nothing in the record which indicates

that Henry ever told the officers that she did not want to cooperate with them; nor is there any

evidence that Henry ever asked or tried to terminate the meeting or that the agents would have

rebuffed such a request. See United States v. May, 87 F. Appx. 223, 227 (3d Cir. 2003) (finding a

defendant was not “in custody” and thus was not subject to custodial interrogation where “[t]he

police never indicated they would not heed a request to leave; on the contrary, [the defendant] was

told that he was not under arrest and that he could terminate the interview at any time. Moreover,

[the defendant]'s freedom of movement . . . was not restricted.”); Leese, 176 F.3d at 743 (holding

that to find custody “something must be said or done by the authorities, either in their manner of

approach or in the tone or extent of their questioning, which indicates they would not have heeded

a request to depart or to allow the suspect to do so.”) (quoting Steigler, 496 F.2d at 799). Upon

consideration of the circumstances, the Court finds that Henry’s arguments do not alter the Court’s

conclusion that the fifth Willaman factor weighs against a finding that Henry was in custody.



                                                15
       Because the Court finds that Henry was not in custody during her July 6, 2015 interview

with law enforcement, her Miranda rights were not implicated and thus no Fifth or Sixth

Amendment violation occurred here.

       B.      Voluntariness of Statements

       The second issue the Court must consider is whether the statements Henry made to law

enforcement were voluntary.

       With regard to the voluntariness of a statement, the Third Circuit looks to the “totality of

circumstances,” to ensure that the statement is “the product of an essentially free and unconstrained

choice by its maker, that it was the product of a rational intellect and a free will and that the

appellant’s will was not overborne.” Swint, 15 F.3d at 289 (internal citation and quotation marks

omitted). These circumstances include taking into consideration:

               the crucial element of police coercion; the length of the interrogation; its location;
               its continuity; the defendant's maturity; [the defendant’s] education; [the
               defendant’s] physical condition; and [the defendant’s] mental health. They also
               include the failure of police to advise the defendant of his rights to remain silent
               and to have counsel present during custodial interrogation.

Swint, 15 F.3d at 289 (internal citations omitted); see also United States v. Rose, 189 F. Supp. 3d

528, 538 (D.V.I. 2016). Moreover “[a] suspect’s background and experience, including prior

dealings with the criminal justice system, should be taken into account in the voluntariness

inquiry.” Jacobs, 431 F.3d at 108. “If an individual’s will is overborne or that person's capacity

for self-determination is critically impaired, her or his statements are involuntary,” and thus not

admissible into evidence. Id.

       The Court will address this issue briefly as many of the factors determining voluntariness

of statements are similar to those analyzed under the rubric of a custodial interrogation already

discussed above. Based on the totality of the circumstances, the Court concludes that the



                                                 16
Government has shown by a preponderance of the evidence that Henry’s statements during the

interview were voluntary.

       As presented, the evidence revealed that the meeting took place in a mutually agreed public

location with which Henry was familiar; the interview was conducted in a conversational manner

and the atmosphere was “fairly casual;” the agents were dressed in plain clothes and their weapons

were not drawn or brandished during the interview; Henry was not verbally abused or physically

restrained; Henry was told that she was not under arrest and that she could leave whenever she

wanted; the interview was not overly long; and there was no evidence of coercion on the part of

the agents. Stone v. Author, 2017 WL 5599088, at *26 (D.N.J. Nov. 21, 2017), appeal dismissed

sub nom. Stone v. Attorney Gen. New Jersey, 2018 WL 3825303 (3d Cir. May 1, 2018) (finding

that defendant’s statements were voluntary where there was no finding he was subject to a

custodial interrogation and defendant “was not physically or psychologically pressured.”); United

States v. Lenegan, 2008 WL 4058715, at *6 (E.D. Pa. Aug. 22, 2008), aff’d, 425 F. App’x 151 (3d

Cir. 2011) (finding defendant’s statements were made voluntarily where there was nothing in the

record to indicate “police coercion . . . and [t]he federal agents present were dressed in street

clothes and did not display their weapons during the session.”). Further, there is no evidence

suggesting that Henry’s profession, educational background, or intelligence rendered her

statements involuntary. In addition, Wagner testified that when he interviewed Henry, she did not

appear to have a mental or physical disability or be under the influence of drugs or alcohol. Wagner

also stated that Henry had no difficulty answering his questions and provided him with appropriate

responses. There is also nothing in the record which suggests that Henry’s age, maturity, mental

health or physical health at the time of the interview rendered her incapable of making voluntary




                                                17
statements to law enforcement. Mattox, 2018 WL 3622777 at *6. Accordingly, based on the

totality of the circumstances, the Court finds that Henry’s statements were voluntary.

                                      IV.     CONCLUSION

       In view of the foregoing, the Court concludes that Henry was not in custody for purposes

of Miranda and that her noncustodial statements were made voluntarily. The Court will therefore

deny Henry’s Amended Motion to Suppress.

       An appropriate Order accompanies this Memorandum Opinion.

Date: December 31, 2018                                     _________/s/_________
                                                            WILMA A. LEWIS
                                                            Chief Judge




                                                18
